ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	Authorization for this examiner’s amendment was given in a telephone interview with Daniel Bracciano (Reg. # 76,022) on October 19, 2021.

The application has been amended as follows:	Claim 7, line 7 has been amended to:		“first and second two-phase heat transfer devices Claim 7, lines 17, 18 has been amended to:		“the at least one expansion housing”	Claim 7, line 19 has been amended to:		“the at least one expansion housing”
Reasons for Allowance
Claims 7, 14, 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 7, 21, 22, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 7, and at least in part, because claim 7 recites the limitations: 	“wherein the expansion housing further comprises a first sidewall and a second, opposite, sidewall extending from the supply housing to the receiving housing, the expansion housing defining a cavity between the first sidewall and the second sidewall, the second sidewall oriented obliquely to the first sidewall and the cross sectional size of the cavity increasing from the flow inlet to the flow outlet”
The aforementioned limitations in combination with all remaining limitations of claim 7, are believed to render said claim 7 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claim 14, 23, 24, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 14, and at least in part, because claim 14 recites the limitations: 	“wherein the expansion housing further comprises a first sidewall and a second, opposite, sidewall extending from the supply housing to the receiving housing, the expansion housing defining a cavity between the first sidewall and the second sidewall, the second sidewall oriented obliquely to the first sidewall and the cross sectional size of the cavity increasing from the flow inlet to the flow outlet”
The aforementioned limitations in combination with all remaining limitations of claim 14, are believed to render said claim 14 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am-530pm EST.	Examiner interviews are available via telephone, in-person, and video 
/Zhengfu J Feng/Examiner, Art Unit 2835October 19, 2021 
/ANATOLY VORTMAN/Primary Examiner, Art Unit 2835